Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-13-00155-CV

                                   IN THE INTEREST OF N.M.D.

                      From the 285th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-PA-03144
                             Honorable H. Paul Canales, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: April 24, 2013

DISMISSED FOR WANT OF JURISDICTION

           On February 19, 2013, the associate judge signed an “Order Authorizing Placement of

Child(ren).”      On February 28, 2013, Teresa Morales filed in the trial court a “Petition in

Intervention for Conservatorship and Adoption.” On that same date, Ms. Salinas also filed in the

trial court a “Notice of Appeal to the Presiding Judge” in which she requests a de novo hearing

before the referring district court. Ms. Salinas did not file a notice of appeal in this court.

However, the Bexar County District Clerk incorrectly assumed the “Notice of Appeal to the

Presiding Judge” constituted an appeal of a final judgment to this court and forwarded the notice

of appeal to this court.

           Because it did not appear that Ms. Salinas intended to appeal any trial court ruling to this

court, on March 19, 2013, we ordered Ms. Salinas to either file a written response explaining
                                                                                   04-13-00155-CV


why this court has jurisdiction over this appeal or (2) a motion to dismiss this appeal. Our order

informed Ms. Salinas that if she did not respond in writing by April 8, 2013, this appeal would

be dismissed. Ms. Salinas has not responded; therefore, this appeal is dismissed for want of

jurisdiction.


                                                     PER CURIAM




                                               -2-